DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
The information disclosure statement submitted on July 2, 2021 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-13, 15-25, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (hereinafter Wang) (U.S. Patent Application Publication # 2019/0373554 A1).
Regarding claims 1 and 25, Wang teaches a method and apparatus for wireless communications at a user equipment (figure 1), comprising: a memory (110, figure 1); and one or more processors coupled to the memory (105, figure 1), the memory and the one or more processors configured to: transmit a scheduling request that includes information associated with an artificial intelligence module (135, figure 1) of the user equipment ([0002]; [0025]; [0029]; teaches transmitting a scheduling request (SR) indicating information regarding a self-learning application of the UE); and receive an uplink grant for a resource allocation that is based at least in part on the artificial intelligence module ([0002]; [0025]; [0029]; teaches receiving an uplink grant based in part on the self-learning application; [0091]).

Regarding claims 2 and 15, Wang further teaches wherein the artificial intelligence module is one of a plurality of artificial intelligence modules associated with the user equipment, and wherein the artificial intelligence module is selected by the user equipment ([0002]; [0025]; [0029]; teaches transmitting a scheduling request (SR) indicating information regarding a self-learning application of the UE).

Regarding claims 4, 19, 27, and 30, Wang further teaches wherein a size of the resource allocation or a configuration of the resource allocation is based at least in part on the information indicating the artificial intelligence module ([0002]; [0025]; [0029]; teaches transmitting a scheduling request (SR) indicating information regarding a self-learning application of the UE).

Regarding claims 5 and 20, Wang further teaches wherein a phase of a transmission of the scheduling request indicates the information indicating the artificial intelligence module ([0002]; [0025]; [0029]; teaches transmitting a scheduling request (SR) indicating information regarding a self-learning application of the UE).

Regarding claims 6 and 21, Wang further teaches wherein the information indicating the artificial intelligence module comprises one or more bits of the scheduling request ([0002]; [0025]; [0029]; teaches transmitting a scheduling request (SR) indicating information regarding a self-learning application of the UE).

Regarding claim 7, Wang further teaches wherein the resource allocation is based at least in part on which scheduling request resource is used to transmit the scheduling request ([0002]; [0025]; [0029]; teaches transmitting a scheduling request (SR) indicating information regarding a self-learning application of the UE).

Regarding claims 8 and 24, Wang further teaches wherein the scheduling request indicates the artificial intelligence module based at least in part on a scheduling request resource used to transmit the scheduling request ([0002]; [0025]; [0029]; teaches transmitting a scheduling request (SR) indicating information regarding a self-learning application of the UE).

Regarding claims 9 and 16, Wang further teaches wherein the information indicating the artificial intelligence module indicates at least one of one or more weights or one or more parameters for the artificial intelligence module ([0002]; [0025]; [0029]).

Regarding claims 10 and 17, Wang further teaches wherein the one or more processors are configured to: perform an artificial intelligence operation based at least in part on the artificial intelligence module; and provide information determined using the artificial intelligence module on the resource allocation ([0002]; [0025]; [0029]; teaches transmitting a scheduling request (SR) indicating information regarding a self-learning application of the UE).

Regarding claims 11 and 18, Wang further teaches wherein the artificial intelligence module is a preferred artificial intelligence module selected by the user equipment ([0002]; [0025]; [0029]; teaches transmitting a scheduling request (SR) indicating information regarding a self-learning application of the UE).

Regarding claims 12 and 28, Wang teaches a method and apparatus for wireless communications at a base station (eNB; [0005]), comprising: a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to: receive a scheduling request that includes information associated with an artificial intelligence module of a user equipment ([0002]; [0025]; [0029]; teaches transmitting a scheduling request (SR) indicating information regarding a self-learning application of the UE); and transmit, to the user equipment, an uplink grant for a resource allocation that is based at least in part on the artificial intelligence module ([0002]; [0025]; [0029]; teaches receiving an uplink grant based in part on the self-learning application; [0091]).

Regarding claim 13 and 29, Wang further teaches determining a selected artificial intelligence module based at least in part on the artificial intelligence module indicated by the scheduling request; and performing an operation based at least in part on the selected artificial intelligence module ([0002]; [0025]; [0029]; teaches transmitting a scheduling request (SR) indicating information regarding a self-learning application of the UE).

Regarding claim 22, Wang further teaches wherein the one or more processors are configured to: provide information associated with the artificial intelligence module to another UE ([0002]; [0025]; [0029]; teaches transmitting a scheduling request (SR) indicating information regarding a self-learning application of the UE).

Regarding claim 23, Wang further teaches wherein a size of a downlink resource allocation used to provide the information associated with the artificial intelligence module to the other UE is based at least in part on the information indicating the artificial intelligence module ([0002]; [0025]; [0029]; teaches transmitting a scheduling request (SR) indicating information regarding a self-learning application of the UE).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (hereinafter Wang) (U.S. Patent Application Publication # 2019/0373554 A1) in view of Zhao et al. (hereinafter Zhao) (U.S. Patent Application Publication # 2022/0046698 A1).
Regarding claims 3 and 26, Wang discloses the claimed invention, but may not expressly disclose wherein the artificial intelligence module comprises a channel state information feedback encoding operation.
Nonetheless, in the same field of endeavor, Zhao teaches and suggests wherein the artificial intelligence module comprises a channel state information feedback encoding operation ([0195]; teaches CSI feedback information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CSI feedback information as taught by Zhao with the method and apparatus as disclosed by Wang for the purpose of indicating whether the receiving terminal needs to send channel state information to the transmitting terminal, as suggested by Zhao.

	
Regarding claim 14, Wang discloses the claimed invention, but may not expressly disclose wherein the artificial intelligence module indicated by the scheduling request comprises a channel state information feedback encoding operation and the selected artificial intelligence module comprises a channel state information feedback decoding operation.
Nonetheless, in the same field of endeavor, Zhao teaches and suggests wherein the artificial intelligence module indicated by the scheduling request comprises a channel state information feedback encoding operation and the selected artificial intelligence module comprises a channel state information feedback decoding operation ([0195]; teaches CSI feedback information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CSI feedback information as taught by Zhao with the method and apparatus as disclosed by Wang for the purpose of indicating whether the receiving terminal needs to send channel state information to the transmitting terminal, as suggested by Zhao.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
July 2, 2022